Bloodworth, J.
In the municipal court of Atlanta Mrs. McMahon sued Wells on a promissory note. Admitting that the *398amount sued for was correct, the defendant pleaded a set-off. On conflicting evidence the jury found for the plaintiff the full amount sued for. The defendant applied for a writ of certiorari, alleging that “ said verdict and said judgment thereon was contrary to the evidence, without evidence to support it, and contrary to the principles of justice and equity.” The judge of the superior court refused to sanction the certiorari, and in his order said: “The evidence warranted the verdict; the jury were the judges of the credibility of the witnesses; they had the right, if they saw fit, to believe the testimony of the plaintiff’s witnesses, which was in conflict with the testimony of the witnesses for the defendant.” It is well settled that the jury are the final arbiters on questions of fact, and where they have passed on the evidence and no error of law is shown, their finding is final. The judge of the superior court properly refused to sanction the certiorari.

Judgment affirmed.

Broyles, G. J., and Lulce, J., concur.